DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,9-12 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Us 10,194,091 to Nashizawa (hereinafter Nashizawa).

Regarding independent claim 1, Nashizawa teaches a method for image processing, comprising:
receiving image data comprising a plurality of exposures (plural exposure such as an underexposed image and an overexposed image, see S406 in Fig. 4); 
identifying exposure information for each pixel of the image data based on a high dynamic range (HDR) merge of the exposures, wherein the exposure information comprises a correspondence between the pixel and one or more of the exposures, and wherein the image data is divided into illumination 
generating a plurality of white balance values based on the exposure information (white balance coefficient 9021 is generated, see col. 12 lines 20-27); and 
adjusting a white balance of each pixel of the image data based on the white balance values (in S417 of Fig. 4 white balance is executed, see col. 12 lines 26-27).

Regarding claim 2, Nashizawa teaches the method of claim 1, further comprising:
performing the HDR merge on the exposures (combines the underexposed and overexposed images to obtain an HDR image, see S420 of Fig. 4); and 
dividing the image data into the illumination segments based on the HDR merge, wherein each of the white balance values corresponds to one of the illumination segments (information from the exposures corresponds to the pixels of image sections, as for example the information of small amount of blown-out highlights in an underexposed image is used for white balance coefficient calculations, see col. 12 lines 8-17, 20-27).

Regarding claim 3, Nashizawa teaches the method of claim 1, further comprising: 
exposing a camera sensor to light for a first length of time to produce a first exposure; and 
exposing the camera sensor to the light for a second length of time different from the first length of time to produce a second exposure, wherein the exposures include at least the first exposure and the second exposure (plural exposure such as an underexposed image and an overexposed image, see S406 in Fig. 4).

Regarding claim 4, Nashizawa teaches the method of claim 1, wherein: 
the exposure information indicates a single exposure for each of the pixels (plural exposures such as an underexposed image and an overexposed image, each image exposes all the pixels at the same exposure, see S406 in Fig. 4).

Regarding claim 5, Nashizawa teaches the method of claim 1, wherein: 
the exposure information indicates a linear combination of the exposures for each of the pixels (Fig. 8 shows the composition percentage for the HDR combination as relative linear, see S420 col. 13 lines 10-28).

Regarding claim 6, Nashizawa teaches the method of claim 1, further comprising: 
identifying a factor comprising a linear combination of the exposures for each of the pixels Fig. 8 shows the composition percentage for the HDR combination as relative linear, see S420 col. 13 lines 10-28); 
selecting an exposure having a highest weight for each of the pixels (see Fig. 8 thresholds TH1 and TH2 limits); and 
determining whether the highest weight for each of the pixels is above a threshold value (thresholds TH1 and TH2 are used for the implementation of the combination from the exposure images, see Fig. 8)., 
wherein the image data is divided into the illumination segments based on the determination (information from the exposures corresponds to the pixels of image sections, as for example the information of small amount of blown-out highlights in an underexposed image is used for white balance coefficient calculations, see col. 12 lines 8-17, 20-27). 

Regarding claim 9, Nashizawa  teaches the method of claim 1, wherein: 
the image data is based on a plurality of illumination sources, and each of a plurality of illumination segments corresponds to one or more of the illumination sources (different light sources are considered, see col. 12 lines 10-17).

Regarding claim 10, Nashizawa teaches the method of claim 1, wherein: 
the plurality of exposures comprise more than two exposures (standard exposure, underexposure and overexposure, see Fig. 4).

Regarding independent claim 11, Nashizawa teaches an apparatus for image processing, comprising: 
a camera (camera 1, see Fig. 1); 
a processor (control unit 21, see Fig. 2); and 
a memory storing instructions and in electronic communication with the processor (ROM, see Fig. 2 and col. 4 lines 38-48), the processor being configured to execute the instructions to: 
receive image data comprising a plurality of exposures (plural exposure such as an underexposed image and an overexposed image, see S406 in Fig. 4); 
perform an HDR merge on the exposures (combines the underexposed and overexposed images to obtain an HDR image, see S420 of Fig. 4); 
divide the image data into a plurality of illumination segments based on the HDR merge (information from the exposures corresponds to the pixels of image sections, as for example the information of small amount of blown-out highlights in an underexposed image is used for white balance coefficient calculations, see col. 12 lines 8-17, 20-27); 

adjust a white balance of each pixel of the image data based on the white balance values(in S417 of Fig. 4 white balance is executed, see col. 12 lines 26-27).

Regarding independent claim(s) 12, claim(s) is/are drawn to the apparatus corresponding to the method of using same as claimed in claim(s) 6 and is/are rejected for the same reasons used above.

Regarding independent claim(s) 15-17, claim(s) is/are drawn to the non-transitory computer-readable storage medium used by the corresponding apparatus or used in to execute the corresponding method in claim(s) 1-2, 6 and is/are rejected for the same reasons used above.
		
Allowable Subject Matter
Claims 7-8, 13-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the method of claim 1, further comprising: 
identifying an average RGB value for pixels in each of the illumination segments; and 

	
Regarding claim 8, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the method of claim 1, further comprising: 
identifying a plurality of white balance regions, wherein each pixel of the image data corresponds to one of the white balance regions, each of the white balance regions corresponds to one of the white balance values, and the white balance of each pixel is adjusted based on the corresponding white balance region or a combination of corresponding white balance regions.

Regarding claim(s) 13-14, claim(s) is/are drawn to the apparatus corresponding to the method of using same as claimed in claim(s) 7-8 and is/are allowed for the same reasons used above.

Regarding claim(s) 18-19, claim(s) is/are drawn to the non-transitory computer-readable storage medium used by the corresponding to the method of using same as claimed in claim(s) 7-8 and is/are allowed for the same reasons used above.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                                                                                                                                                                                                        
/JAMES M HANNETT/Primary Examiner, Art Unit 2698